﻿183.	Mr. President, in speaking for the first time before this Assembly I am happy first of all to extend, through you, Sir, the warmest congratulations of the delegation of Senegal to Mr. Lievano on his brilliant election to the post of President of this thirty-third session of the General Assembly of the United Nations. This election is an eloquent tribute and testimony of the confidence he has always inspired in his peers. It is evidence of the high esteem in which they all hold him, and at the same time it is a deserved tribute to his country. I assure him that, as always, my delegation will make its full contribution to his exercise of his high functions.
184.	May I be permitted on behalf of my country to extend congratulations also to all the Vice-Presidents of this Assembly.
185.	My delegation likewise addresses its sincere thanks to the outgoing President, Mr. Lazar Mojsov, whose talents as a diplomat and statesman made possible the successful conduct of the work of the thirty-second regular session of the General Assembly and the special sessions devoted to Lebanon, Namibia and disarmament.
186.	On behalf of my country and its President, I also congratulate the Secretary-General, Mr. Kurt Waldheim, whose experience, wisdom and excellent knowledge of international relations have on more than one occasion and for many years made it possible for the United Nations to avoid so many of the reefs and shoals that dot the course of international life at the present time.

187.	Mankind—and this has been emphasized on a number of occasions in this hall—is going through a crucial stage in its existence and is agonizingly questioning itself about its own destiny. Scientific, technical and technological progress, which may have, and should have, contributed to its liberation, are, on the contrary, unfortunately threatening to put a final end to the human adventure itself. As a result of the progress made in means of communication of all kinds, this world has become truly one, while the mastery of the atom and the unprecedented accumulation of weapons of mass destruction may at any moment bring about the apocalypse.
188.	The bitter truth is that the scientific, technical and technological progress, to which I referred a moment ago, is, unfortunately, not accompanied by any equivalent progress in the ethical field. Of course, today man is the master and owner of nature, but his intimate being—that is, his psychology and mentality as well as his reflexes and appetites—has remained fundamentally the same, and in this respect homo sapiens of today is little different from his most ancient forebears.
189.	Even so, there is no reason to plunge into pessimism and despair, for the responsibilities of statesmen, diplomats and scholars are rendered all the more real today because they make them more conscious of the efforts expected of them to provide mankind with salvation, to which all the peoples of the world today aspire. Indeed, the fate of mankind depends very largely upon them and also and especially upon the capacity of the United Nations to intervene successfully in the constant search for equitable
solutions to the grave economic and cultural problems our world is facing. This capacity to intervene in turn depends upon the will of States, and especially of the great Powers, which are, and let us never forget this, the very founders of our Organization, but whose positive action in favour of international peace and security is frequently hampered, slowed and compromised by great-Power selfishness and a narrow view of what their economic and military security should be, or, unfortunately and more seriously, by hegemonistic struggles for the conquest of new spheres of influence or the maintenance of earlier principles-in other words, in the final analysis, by a policy that is not especially oriented towards the continuing search for solutions to the numerous extremely painful economic and political problems of our time.
190.	These unresolved problems in turn exacerbate the tensions between the great Powers and so, through the interplay of alliances, run the risk of delivering the whole of mankind to the demons of nuclear war in a holocaust.
191.	Among these unresolved problems I should like on behalf of my country to refer to the situation in southern Africa and that prevailing in the Middle East and Cyprus, and I shall also, of course, be speaking of disarmament as well as the new international economic order.
192.	In southern Africa, the situation in Namibia, in South Africa itself and in Zimbabwe continues to engage the full attention of the Government of Senegal.
193.	As regards more specifically Namibia, the Government of Senegal has already had occasion at the last series of meetings of the Security Council devoted to that country to express its views19 concerning the way in which that problem was developing, without concealing in any way its concerns for the future.
194.	Senegal, as everyone is aware, welcomed at the time the Luanda Agreement, which was the result of long efforts aimed at putting an end to a situation that had been condemned on so many occasions by the whole of the international community at this very rostrum.
195.	We understand and admit the imperfect nature of the Luanda Agreement - what man-made agreement is perfect? -- which was the result of a compromise; but that compromise, in our view, was meant to be a dynamic one leading to the total independence, without any territorial amputation, of Namibia. Today—thanks to the five Western members of the United Nations contact group, whose spirit of initiative in getting the Namibian problem out of a rut I wish to salute-the initiative is With the United Nations, and that is a legitimate reason for hope. The United Nations must be aware of the fact that the credibility of the Organization is once again totally committed in the Namibian affair and that world opinion is carefully observing the outcome of the various decisions adopted by the Security Council on this important question.
196.	The demands of SWAPO, which as far as we are concerned - and we wish to state this most solemnly - is the
only authentic representative of the Namibian people, are in conformity with common sense and the principle of territorial integrity, because, of course, Namibia deprived of Walvis Bay would not be viable—and South Africa knows that full well—and would, in spite of all the efforts of the international community, be a country that had gained its independence but was condemned to die of asphyxiation.
197.	But, for the Namibian people to be able to express its point of view freely, it is essential that the necessary conditions of security exist. In this respect, as was recalled by our Special Representative at the last meeting of the Security Council devoted to the Namibian problem:
"The United Nations must demonstrate that it can discharge important and complex functions in helping Namibia to organize elections and accede to independence. However, free elections cannot take place where there is repression or under conditions of insecurity and intimidation. The international community must insist that all necessary steps be taken to ensure respect for law and order and guarantee general security throughout the Territory."
In this precise context we support the measures contemplated by our Organization to ensure that elections may be held democratically. It is for this reason that we solemnly condemn South Africa's decision to precipitate events by trying to organize so-called electoral consultations.
198.	As regards South Africa itself, the United Nations has frequently confirmed the legitimacy of the struggle carried on by the overwhelming majority of the population of that country in order to found a society which will no longer be governed by the system of apartheid but will develop on the basis of the strict equality of all the citizens, in justice, peace, freedom and solidarity.
199.	The World Conference for Action against Apartheid, held in Lagos, Nigeria, in August 1977, showed that the international community was unanimous in its unrelenting opposition to apartheid. In that context, the International Convention on the Suppression and Punishment of the Crime of Apartheid [resolution 3068 (XXVIII), annex] took full effect shortly after the tragic events of Soweto and has been ratified by more than 40 States. In November 1977 the Security Council, by its unprecedented resolution 418 (1977), decreed an embargo on the supply of weapons to South Africa under the provisions of Chapter VII of the United Nations Charter. This is an opportunity for me to pay a lively tribute to the Special Committee against Apartheid for the paramount role that it has played in the international campaign against that scourge. Unfortunately, the South African Government, ignoring, or seeming to ignore, the repeated appeals of the international community, intends to continue its policy of establishing bantustans and generally intensifying repressive measures. The numerous arrests, detentions, acts of torture and trials of all kinds in these past few months are yet more evidence of the fact that the tensions and the conflicts would only continue to increase in that country unless the necessary measures were adopted by the international community— and this from solidarity with the overwhelming majority of
the people of South Africa. It is therefore urgent for all countries fully to implement fully all the relevant resolutions of the United Nations adopted here within the framework of the struggle against apartheid.
200„ The United Nations Security Council, pursuant to its resolutions, must, as we see it, ensure that all forms of military co-operation with the racist Pretoria regime are ended. Pursuant to the decision adopted by the non-aligned movement at Belgrade [see A/33/206, annex I, para. 95], my country is hereby appealing to the Security Council for the effective application of concrete economic sanctions against South Africa. It will be recalled that at its thirty-second session the General Assembly adopted a resolution along those lines [resolution 32/105 F], which was strongly supported by my country, Senegal.
201.	The World Conference to Combat Racism and Racial Discrimination developed a Programme of Action [see A/33/262, sect. Ill] to promote justice, equity and human dignity in South Africa. We welcome the tangible results of that Conference. It is reasonable to expect that the Programme of Action which was adopted will lead to tangible progress in the struggle of the peoples which love justice and peace for the triumph of world peace and the freedom of the peoples.
202.	Apartheid and racial discrimination are and will always be an insult to the human conscience and the dignity of all peoples; their elimination is indispensable to the establishment of international peace and security.
203.	In the case of Zimbabwe, Senegal's position is identical to that expressed by free Africa at the last summit meeting in Khartoum, and was reaffirmed by the non-aligned movement at the Belgrade Conference. Thus, my country rejects and condemns vigorously and unequivocally the so-called Zimbabwe "internal settlement". The Salisbury agreement of 3 March is without doubt a desperate manoeuvre by the wayward racist regime of Ian Smith for the purpose of strengthening the military, economic and political power of a minority which wants thus to confer some credibility on the political status of the more or less representative elements which are parties to that agreement.
204.	My country supports the inalienable and unquestionable right of the people of Zimbabwe to genuine independence and self-determination; and the legitimate struggle of the freedom fighters. We support that noble struggle because it is waged on behalf of man and the dignity of man. In this connexion I should like to recall that at the previous regular session my Government expressed the hope that in 1978 majority rule might be established in Zimbabwe.
205.	Unfortunately, it must be said today that that has not yet happened and we are still concerned by the growing and frequent violations of the sanctions decreed by the
Security Council against the racist, minority and illegal Ian Smith regime. In this respect, a valuable report has just been published and undoubtedly constitutes a terrible indictment.
206.	We appeal once again for the total application of rigorous sanctions by all States against the illegal regime of Salisbury.
207.	As regards Western Sahara, Senegal reaffirms its adherence to the decision taken by the fifteenth session of the Assembly of the Organization of African Unity [OA U] providing for the establishment of an ad hoc committee consisting of five heads of State to examine all the data on this question in order to arrive at solutions which would be satisfactory to all the parties involved [see A[33/235 and Corr. l, annex II, AHG/Res. 92 (XV)]. My delegation considers that it would be both wise and timely to give the OAU the time necessary for the implementation of that decision.
208.	In the Middle East, a dangerous situation continues to preoccupy us, and because it is dangerous we must encourage all initiatives of countries that love peace and justice and peoples who are trying to find a final and just solution to this problem.
209.	It is indeed obvious that the intransigence and the. policy of settlement of occupied Arab lands by Israel continues to constitute today the principal obstacle to the resolving of the crisis. Moreover, we believe that as long as the inalienable rights of the Palestinian people are not recognized, and as long as Israel persists in that policy, there will be no peace in that region of the world.
210.	I should like to pay a warm tribute here to the United Nations Committee on the Exercise of the Inalienable Rights of the Palestinian People. In spite of the difficulties of all kinds placed in its way, that Committee has been able to fulfil its mission with courage and selflessness.
211.	Senegal, like other members of the non-aligned movement, calls expressly for the convening of a special session of the General Assembly to be devoted to the Palestinian question, with a view to the adoption of the necessary measures to promote the implementation of United Nations resolutions relating to the evacuation of the occupied Palestinian and Arab territories and respect for the inalienable rights of the Palestinian people, particularly the right to a national homeland.
212.	For its part, Senegal will always support every initiative capable of bringing peace and security to the Middle East, be the solutions found within the United Nations itself or at some other level, in a multilateral or bilateral framework, in order to ensure peace and security for all peoples and countries of the region. Nevertheless, we think that these can be no just and lasting peace without the effective participation of the Palestinian people, whose authentic representative is the Palestine Liberation Organization.
213.	Regarding Cyprus, my delegation is in favour of respect by all States for the sovereignty, independence, territorial integrity and non-aligned policy of Cyprus. For that reason, Senegal is against any interference in the internal affairs of that country and hopes for the unconditional and immediate withdrawal of all foreign armed forces from the Republic of Cyprus and the adoption of emergency measures aimed at ensuring the return of all refugees to their homes in all security. We wish to emphasize the need for the resumption of intercommunal negotiations, based upon General Assembly resolution 3212 (XXIX), between the representatives of the Greek Cypriot and Turkish Cypriot communities. Those negotiations should be conducted freely, on a footing of equality and without any foreign interference, so that they might lead to the conclusion of an agreement that would be acceptable to the two communities.
214.	As a non-aligned country, Senegal considers that the implementation of the proposal relating to the demilitarization and complete disarmament of the Republic of Cyprus could contribute positively to a lasting solution of the problem of Cyprus, the strengthening of international security and disarmament under the aegis of the United Nations.
215.	In this period, marked by numerous armed conflicts, the holding of the tenth special session of the General Assembly devoted to disarmament was most timely. That session, in which my country took an active part, had the merit of making the world more aware of the risks run by mankind and especially of the need to divert part of the resources wasted on armaments to the economic and social development of our countries.
216.	That is why President Leopold Sedar Senghor, our head of State, made before this Assembly certain concrete proposals, which I shall briefly recapitulate:
.. after an in-depth but rapid study, the United Nations should declare certain countries and parts of the world non-nuclear zones. These would be developing countries which are relevant in terms of assistance to the third world. The whole of Africa would therefore be non-nuclear, including the South African Republic, which would be denuclearised because it possesses the secret of the atomic bomb and because, with its apartheid regime, it constitutes precisely a nuclear threat in itself."
217.	The second proposal made from this rostrum by the President of Senegal concerned the control of nuclear activities. It related to the creation of a specialized agency of the United Nations responsible for controlling the manufacture and stockpiling of weapons of all kinds, not only everywhere on our planet but also in outer space. That control would be carried out by. satellites and by all other technically feasible means.
218.	The third and last proposal made here by President Senghor was for the adoption of a tax on armaments which would be applicable to all States without exception. Specifically, it would be a tax on war budgets and budgets
for equipment and operations, regardless of the name given to those budgets, so long as they related to the manufacture, purchase, utilization and dissemination of weapons. The tax would be 5 per cent of those budgets and would be paid to the United Nations solely for aid to developing countries. According to our calculations, this would amount to a sum of at least $US 20 billion per year.
219.	Although the proposal on control encountered practical difficulties, the other two did in principle meet with a favourable response. Therefore my country is happy at the decision to convene another special session of the General Assembly of the United Nations devoted to disarmament, and earnestly hopes that a still more favourable response may be given to all those proposals. Indeed, the holding of a special session devoted to disarmament constitutes an appreciable step forward in the pursuit of international peace and security.
220.	With that in view, Article 2 of the United Nations Charter calls on Member States to "refrain in their international relations from the threat or use of force against the territorial integrity or political independence of any state", and also to settle their international disputes by peaceful means.
221.	In spite of that provision, and in spite of its capital importance for the maintenance of international peace and security, that principle has never been respected by all States, which is regrettable. It has been reaffirmed on a number of occasions by the General Assembly, particularly in its Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations [resolution 2625 (XXV)], its Declaration on the Strengthening of International Security [resolution 2734 (XXV)], and its Definition of Aggression [resolution 3314 (XXIX)].
222.	Prompted by a constant desire to fulfil its obligations in this field, and willing to contribute more and more each day to the maintenance of peace and security in the world, Senegal firmly believes that the international community needs machinery capable of preventing and thereby capable of deterring any act of aggression that might bring about tension and war.
223.	My country considers that a treaty on the non-use of force in international relations is an absolute necessity because not only would it strengthen the provisions of the Charter but also, and more importantly, would favour the progressive codification and development of international law in the field of the maintenance of peace.
224.	In that spirit Senegal will welcome any international initiative designed to prohibit the use of force in international relations. It is our conviction, however, that an international treaty on the non-use of force would have to mention explicitly the right of peoples fighting for their independence to use, naturally, all means at their disposal, including armed force, as emerges from Article 51 of the Charter and article 6 of the Definition of Aggression.
225.	Such a treaty would also have to prohibit, in no uncertain terms, interference in the internal affairs of States.
226.	The quest for peace and justice implies also, and in the first instance, respect for human dignity. In the spirit of the Universal Declaration of Human Rights, the international community has, of course, the responsibility to proclaim and defend human rights and to consider this task as a permanent obligation.
227.	Thus it is that since becoming a Member of the United Nations Senegal has proclaimed the importance it attaches to respect for human rights. As far as we are concerned, this respect is inseparable from peace and from peaceful and fruitful international co-operation. For that reason the Republic of Senegal has made the protection of human rights an essential element of its Constitution and has set up for that purpose a democratic system whereby several political parties and unions coexist and rival each other in mutual respect for the political and ideological options of the citizens of Senegal.
228.	Our people have ratified the two Covenants concerning human rights which have just come into force. The policy of the Republic of Senegal serves the humble person. It is the exercise of human rights and the recognition of human dignity which, in the last analysis, as we see it, give their true meaning to the efforts for political and economic co-operation which peoples and States must undertake. It is precisely in this spirit that the Government of the Republic of Senegal has always supported the establishment of a post of United Nations High Commissioner for Human Rights. It is, indeed, of the highest importance to have an international authority independent of all countries to supervise, on behalf of the world community, the protection of human rights in all parts of the world, with no other purpose than the defence of the rights of the individual and the fulfilment of the human person. It would therefore be desirable for all Member States to contribute to the implementation of this project, because today more than ever they should recognize the limits of the powers of the Commission on Human Rights and the dire need for more effective measures in this field. Indeed, every day the world witnesses serious violations of human rights, which are occurring only here and there in specific places in the world. The point is that human rights must be defended, regardless of this political ideology or the power of those who violate them. Among those rights, the legitimate demands of the population of the third world for economic equality and security must be considered with respect. The peoples of the third world are, indeed, the prime victims-the forgotten ones-in the development of the world economy and in the trade relations between North and South.
229.	That is why, in the field of international cooperation, ray country wishes to reaffirm vigorously the need to promote a new international economic order, as defined at the sixth special session of the United Nations General Assembly in the Declaration and Programme of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)], and in the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)], and also as completed, developed and clarified subsequently at the Fifth Conference of Heads of State or Government of Non-Aligned Countries, held in Colombo in 1977.
230.	My country, Senegal, like other third-world countries, had placed great hopes in the work of the Committee Established under General Assembly Resolution 32/174, known as the Committee of the Whole. But we have to note with justifiable disappointment that the first session of that Committee yielded no concrete results concerning substantive questions, essentially because of the absence on the part of the industrialized countries of a genuine political will to enter into serious, just and useful negotiations. The Committee is required, in our view, to identify the particular issues on which it must concentrate its efforts, in keeping with the strategic importance that they have for the necessary establishment of a new international economic order.
231.	Stress is frequently laid upon the present-day reality that, so far as official assistance is concerned, not only the developed capitalist countries, but also developed countries with socialist tendencies, have yet to attain the goal of allocating 0.7 per cent of their gross national product for that purpose. Indeed, they continue to ignore that objective, despite their profuse generous and philanthropic declarations at international gatherings.
232.	We believe it only fair to recognize, however, the contribution to the development of the countries of the third world of the rare few industrialized countries which have achieved the 0.7 per cent goal.
233.	Mankind is truly at a cross-roads: it may move it along the road of rearmament and the exploitation of the third world—a fatal course which would lead it one day into a catastrophe from which it would never recover. But mankind can, on the contrary, choose the way of peace. This is a more difficult course; it requires sacrifice more than generosity in a world dominated more and more by selfishness. It implies a new definition of the norms and usages of a certain kind of political science which is more interested in efficacy and method than in ethics. However, it can never be sufficiently emphasized that this way is the way of peace, the way of security and progress for all people. As between life and death, the overwhelming majority of humans have chosen life. May all men of goodwill today unite their efforts so that this choice may finally become a living reality.
234.	Senegal, my country, like other nations, works resolutely to promote this course for mankind. It has not lost the hope, and will never lose the hope, of seeing one day, probably in the near future, the majority of the nations of the world, among them those often considered the most powerful, support that choice, the choice of world peace and security, because it is in the interest of and will lead to the happiness of man and of mankind.




















